Citation Nr: 1102517	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been received sufficient 
to reopen a claim of entitlement to service connection for a 
lumbar spine disorder and, if so, whether service connection 
is warranted for the claimed disorder.

2.	Whether new and material evidence has been received sufficient 
to reopen a claim of entitlement to service connection for a 
cervical spine disorder and, if so, whether service connection 
is warranted for the claimed disorder.

3.	Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected disabilities.

4.	Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
disabilities.

5.	Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
March 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The issue of entitlement to service connection for a lumbar spine 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A May 2006 rating decision denied the Veteran's claims of 
entitlement to service connection for cervical and lumbar 
spine disorders.  The Veteran was notified of his appellate 
rights, but did not file a notice of disagreement within one 
year of the rating decision.

2.	Evidence received since the May 2006 rating decision is not 
cumulative of the evidence of record at the time of the May 
2006 denial as it relates to an unestablished fact necessary 
to substantiate the claims of service connection for cervical 
and lumbar spine disorders and raises a reasonable possibility 
of substantiating the Veteran's claims of service connection.

3.	The competent evidence of record does not demonstrate the 
Veteran is currently diagnosed with a chronic disorder of the 
left hip.

4.	The competent evidence of record does not demonstrate the 
Veteran is currently diagnosed with a chronic disorder of the 
left shoulder.

5.	A cervical spine disorder, to include degenerative joint 
disease, was not manifested in active service or within one 
year of service discharge, and any current cervical spine 
disorder is not otherwise etiologically related to such 
service.

6.	A right shoulder disorder, to include degenerative joint 
disease, was not manifested in active service or within one 
year of service discharge, and any current right shoulder 
disorder is not otherwise etiologically related to such 
service.


CONCLUSIONS OF LAW

1.	The May 2006 rating decision which denied the claim of 
entitlement to service connection for cervical and lumbar 
spine disorders is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the May 2006 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a cervical spine disorder is new and material 
and the Veteran's claim of service connection is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.	Evidence received since the May 2006 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a lumbar spine disorder is new and material and 
the Veteran's claim of service connection is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.	A left hip disorder was not incurred in or aggravated by 
active service or proximately caused or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

5.	A left shoulder disorder was not incurred in or aggravated by 
active service or proximately caused or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

6.	A cervical spine disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).

7.	A right shoulder disorder was not incurred in or aggravated by 
active service, may not be presumed to have been incurred or 
aggravated therein and was not proximately caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in March 2008.  The RO's 
January 2008 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  The January 2008 letter also 
included notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded, see Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), as well as the requirements of new and material evidence 
with respect to the Veteran's application to reopen his 
previously disallowed claims pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

The Board acknowledges the Veteran was not provided notice with 
respect to the evidence necessary to establish a secondary 
service connection claim.  However, as discussed below, the Board 
has determined that the Veteran has not been diagnosed with 
either a left hip or left shoulder disorder.  The Board has 
further determined that service connection for a cervical spine 
disorder is not warranted and, as such, cannot serve as a basis 
for secondary service connection as a matter of law.  See 
generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, to the extent that the January 2008 VCAA notice letter does 
not satisfy the duty notify, such failure is not prejudicial to 
the Veteran in the instant case.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) rev'd sub nom. Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished to 
the Veteran.  For those elements of notice that the Veteran was 
not specifically informed, the Board has demonstrated that any 
error is non-prejudicial in terms of the essential fairness of 
the adjudication and that no useful purpose would be served by 
delaying appellate review to provide additional VCAA notice 
letters.  

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service VA and private treatment records identified by the 
Veteran have also been obtained.  The Veteran has not identified 
any additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims for left hip, left and right 
shoulder and cervical spine disorders, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability or persistent or 
recurrent symptoms of disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, there is nothing in the record, 
other than the Veteran's own lay statements, that he suffers from 
disorders of the left hip, left and right shoulders and cervical 
spine that are etiologically related to his active service.  As 
he is not competent to provide evidence of a diagnosis or 
etiology of a condition, the record is silent for a diagnosis of 
a left hip and left shoulder disorder and a nexus between the 
Veteran's current cervical spine and right shoulder disorders and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

I.	New and Material Evidence

The RO previously denied the Veteran's claims of service 
connection for cervical and lumbar spine disorders in May 2006.  
The RO considered service treatment records, VA treatment 
records, and the reports of a 2001 VA examination.  In denying 
the Veteran's claims, the RO determined that service connection 
for both a cervical and lumbar spine disorder was not warranted 
because the evidence did not indicate the Veteran suffered from 
such disorders.  The Veteran was notified of this decision and of 
his procedural and appellate rights in May 2006.  He did not 
complete an appeal of this decision.  Thus, it is final. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002). 

Effective from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed on 
or after August 29, 2001.  As the Veteran filed his claim seeking 
to reopen in January 2007, the Board has considered these 
provisions.

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2006 RO decision includes 
both private and VA treatment records and the report of a 
November 2008 VA examination.  Significantly, the private and VA 
records indicate the Veteran currently suffers from degenerative 
joint disease of the cervical spine and degenerative disc disease 
of the lumbar spine, and is receiving treatment for these 
conditions.  As noted above, the RO found no evidence of either a 
cervical or lumbar spine disorder at the time his claim was 
previously denied.

The Board concludes that the private and VA treatment records and 
VA examination report submitted by the Veteran are new and 
material with respect to the issue of service connection for both 
a cervical and lumbar spine disorder.  These records were not 
previously of record at the time of the May 2006 rating decision.  
They are not cumulative of prior records because they provide a 
current diagnosis of degenerative joint disease of the cervical 
spine and degenerative disc disease of the lumbar spine.  
Previously, the record contained no such current evidence.  The 
evidence is therefore relevant and probative and raises a 
reasonable possibility of substantiating the claim.  These 
private and VA treatment records and VA examination report, 
presumed credible, bear substantially upon the specific matters 
under consideration as they relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  

Consequently, the Veteran's claims of entitlement to service 
connection for cervical and lumbar spine disorders are reopened.

II.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including arthritis, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a).  

Left Hip and Left Shoulder Disorders

The Veteran maintains he suffers from left hip and shoulder 
disorders as a direct result of his active service or, in the 
alternative, as secondary to service-connected disabilities.  

Initially, however, the Board notes that there is no evidence 
that the Veteran is currently diagnosed with any chronic 
disability of the left hip or left shoulder.  The Veteran has 
provided no competent medical evidence indicating he currently 
has such disabilities.  The Board acknowledges the Veteran 
complains of left hip and left shoulder pain.  However, the Board 
notes that pain is not, in and of itself, a disability for the 
purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).

The Board also acknowledges that the Veteran himself has claimed 
that he has both a left hip and left shoulder disorder due to the 
circumstances of his active service or as secondary to a service-
connected disability.  However, as a layperson, the Veteran has 
no competence to give a medical opinion on the diagnosis a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran is competent to report (1) symptoms observable 
to a layperson, e.g., pain; (2) a diagnosis that is later 
confirmed by clinical findings; or (3) a contemporary diagnosis, 
he is not competent to independently render a medical diagnosis 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a chronic disorder of the left hip or left 
shoulder.  The Veteran has produced no competent evidence or 
medical opinion in support of his claim that he has such 
disabilities, and all evidence included in the record weighs 
against granting the Veteran's claim of service connection for a 
left hip and left shoulder disorder.

Cervical Spine and Right Shoulder Disorders

As discussed above, the Board has reopened the Veteran's claim of 
service connection for a cervical spine disorder.  As the RO also 
reopened the claim and the Veteran has had the opportunity to 
submit evidence and/or information on the underlying issue and 
has done so, the Board will now address the Veteran's claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Veteran contends that his currently diagnosed degenerative 
joint disease of the cervical spine and right shoulder are the 
result of an in-service automobile accident.  While the evidence 
reveals that the Veteran currently has degenerative joint disease 
of both the cervical spine and right shoulder, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disabilities to his service or any incident or 
disorder incurred therein.  With regards to direct service 
connection, service medical records are absent complaints, 
findings or diagnoses of any disorders of the cervical spine and 
right shoulder during service.  In this regard, while the record 
documents the Veteran was involved in an automobile accident in 
December 1970, the Veteran's injuries were isolated to his lower 
extremities.  In addition, during the November 1972 clinical 
examination for separation from service, the Veteran's upper 
extremities, spine and musculoskeletal system were evaluated as 
normal.  Thus, there is no medical evidence that shows the 
Veteran had injury to or a disorder of the cervical spine or 
right shoulder during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of 
degenerative joint disease of the cervical spine and right 
shoulder.  In addition, as noted above, the record supports the 
Veteran's assertion of an in-service automobile accident.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disabilities and 
military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
cervical spine and right shoulder disorders and an event or 
occurrence in service.  The Board acknowledges that the Veteran 
himself has claimed that he suffers from cervical spine and right 
shoulder disorders as a result of his active service.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In addition, there is no competent and credible evidence of 
continuity of symptomatology since active service in the present 
case.  The evidence of record indicates that the Veteran was 
first diagnosed with degenerative joint disease of the cervical 
spine in January 2008 and degenerative joint disease of the right 
shoulder in approximately January 2010.  This is more than 35 
years since the Veteran separated from service; this significant 
lapse in time between the active service and the first evidence 
of a disorder of the cervical spine and right shoulder weighs 
against the Veteran's claim.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including arthritis, may be 
presumed to have occurred in service if manifested to a degree of 
10 percent within one year of service discharge.  38 C.F.R. §§ 
3.307, 3.309(a).  However, as noted above, the Veteran was not 
diagnosed with arthritis of the cervical spine or right shoulder 
until 2008 and 2010 respectively, over 35 years after discharge 
from active service.  Therefore, the presumption of service 
connection does not apply in this case.

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed degenerative joint disease of the cervical spine and 
right shoulder is etiologically related to his active service.  
The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is also 
probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not warrant 
presumptive service connection for the Veteran's arthritis, 
because this condition did not manifest to a degree of 10 percent 
within one year of his discharge from active service.  

As a final note, the Board acknowledges the Veteran's contention 
that his currently diagnosed right shoulder disorder is secondary 
to his cervical spine disability.  See 38 C.F.R. § 38 C.F.R. 
§ 3.310 (2010).  However, as discussed herein, the Board has 
determined service connection for a cervical spine disorder is 
not warranted.  As such, the Veteran's claim fails on a secondary 
basis as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for both a 
cervical spine and a right shoulder disorder, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

New and material evidence having been received, the claim of 
service connection for a cervical spine disorder is reopened; to 
this extent only, the appeal is granted.

New and material evidence having been received, the claim of 
service connection for a lumbar spine disorder is reopened; to 
this extent only, the appeal is granted.

Service connection for a left hip disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been received with respect to a claim of 
service connection for a lumbar spine disorder, and has reopened 
the Veteran's claim.  However, prior to a decision on the merits 
of the Veteran's claim, additional development is necessary.

During the development of the instant claim, the Veteran was 
provided a VA examination in November 2008, at which the VA 
examiner rendered a diagnosis of lumbar strain.  In discussing 
the results of the VA examination, the VA examiner noted that the 
Veteran has symptoms with diagnoses as indicated that are at 
least as likely as not related to an in-service injury.  However, 
while the VA examiner specifically discusses the Veteran's left 
leg and thigh symptoms in rendering an opinion, it is unclear 
whether the VA examiner also offered an opinion regarding the 
lumbar spine.

The United States Court of Appeals for Veteran Claims (Court) has 
held that once VA undertakes a duty to provide a medical 
examination, due process requires VA to notify the claimant prior 
to the adjudication of the claim of any inability to obtain 
evidence sought (including a VA examination with medical 
opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing 
Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty 
to return an inadequate examination report "if further evidence 
or clarification of the evidence... is essential for a proper 
appellate decision").  As the November 2008 VA examination report 
is unclear whether the Veteran has a lumbar spine disorder that 
is etiologically related to his active service, the Veteran must 
be provided a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of any current lumbar spine 
disorder.  The claims file, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current lumbar 
spine disorder is etiologically related to 
the Veteran's active service.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


